—Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County (Maraño, J.), imposed July 15, 1983, upon his conviction of criminal possession of a controlled substance in the second degree, after a plea of guilty, the sentence being an indeterminate term of imprisonment of six years to life.
Sentence affirmed.
*967Defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed. Under the circumstances of this case, defendant has no basis to now complain that his sentence was excessive (see, People v Kazepis, 101 AD2d 816). Lazer, J. P., Gibbons, Niehoff and Kunzeman, JJ., concur.